Mo CARTY, J.—
After stating the facts, delivered the opinion of the court.
The only question involved in this case is, have the • trustees of a school district the legal right and power to permit a public schoolhouse, which is the property of such district, and which is used for school purposes, to be used for holding public and private dances — a use which is in no way connected with the school, and which would not promote or advance its interests, but, on the contrary, the effect if any, would necessarily be inimical and detrimental to schools? Section 1822, Revised Statutes, 1898, provides that the school board (trustees) “may permit a schoolhouse, when not occupied for school purposes, to be used for any purpose which will not interfere with the seating or other furniture or property; and shall make such charges for the use of the same as they may decide to be just; but for any such use or privilege the district shall not be at any expense for fuel or otherwise. ” Respondents contend that, 1 under the foregoing provisions of the statute, they, as trustees, are authorized and given the power to permit the schoolhouse to be used for public and private , dances, and to have the seats and other furniture that would interfere with the use of the house for such purpose removed from the rooms. That is, they claim the right, and it is their intention, to convert a part of the building into a dance hall; the school to occupy it during the day, and the dances at night. The private use which it is thus proposed to make of this public school building is unauthorized and contrary to public policy, 2 as it would in effect be a misappropriation of trust property (Scofield v. Eighth School Dist., 27 Conn. 499), and it would also be opposed to the principle that *437the sovereignty can not tax its citizens for private purposes. It must be conceded that neither the State, nor any political subdivision thereof, could legally levy and collect a tax for the purpose of building a dance hall, and, should such a thing be attempted, any taxpaper whose property would be subject to such a tax could bring an action in a court of equity and restrain its collection. This being so, it necessarily follows that a board of trustees have no right, and it would be in violation of their sworn duty for them, as is proposed in this case, to, in effect, convert a public school building into a public and private dance hall. In the case of Spencer v. Joint School Dist., 15 Kan. 259, 22 Am. Rep. 268, Justice Brewer, speaking for the court, says: “The public schoolhouse can not be used for any private purpose. The argument is a short one. Taxation is invoked to raise funds to erect the building, but taxation is illegitimate to provide for any private purpose. Taxation will not lie to raise funds to build a place for a religious society, a political society, or a social club. "What can not be done directly can not be done indirectly. As you may not levy taxes to build a church, no more may you levy taxes to build a schoolhouse and then lease it for a church.' Nor is it an answer to say that its use for school purposes is not interfered with, and that the use for the other purpose makes little, perhaps no immediately perceptible, injury to the building, and results in the receipt of immediate pecuniary benefit. ’ ’ School Dist. No. 8 v. Arnold, 21 Wis. 665. Not only would the proposed use of the school building be opposed, as above stated, to public policy, but in direct violation of the provisions of the statute under which the defendants attempt to justify and defend their course. As will be noticed, that statute provides that the trustees may permit a schoolhouse to be used for any purpose which will not interfere with the seating or other furniture. The record shows, and the court, in effect, found, that in order to use the building for dancing purposés the seats must be removed from the rooms *438in which the dances are held. It is difficult to conceive how it would he possible to make a greater interference with the seating of- the schoolhouse than that proposed by the trustees in this ease.
The case is reversed, with direction^ to the trial court to set aside the judgment, and to enter judgment in favor of appellant in accordance with the views herein expressed; the costs of this appeal to be taxed against. gp QJ2(3,0]ltS
BASKIN, O. J., and BARTOH, J., concur.